[Cite as State v. Wasilewski, 2020-Ohio-5141.]


                                     IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                       PORTAGE COUNTY, OHIO


 STATE OF OHIO,                                  :         OPINION

                  Plaintiff-Appellee,            :
                                                           CASE NO. 2020-P-0025
         - vs -                                  :

 DONALD T. WASILEWSKI,                           :

                  Defendant-Appellant.           :


 Criminal Appeal from the Portage County Court of Common Pleas, Case No. 2019 CR
 00294.

 Judgment: Affirmed.


 Victor V. Vigluicci, Portage County Prosecutor, and Pamela J. Holder, Assistant
 Prosecutor, 241 South Chestnut Street, Ravenna, Ohio 44266 (For Plaintiff-Appellee).

 Wesley C. Buchanan, Buchanan Law, Inc., 50 South Main Street, Suite 625, Akron, Ohio
 44308 (For Defendant-Appellant).



MARY JANE TRAPP, J.

        {¶1}      Appellant, Donald T. Wasilewski (“Mr. Wasilewski”), appeals from the

judgment of the Portage County Court of Common Pleas sentencing him to consecutive

prison terms of eight years for attempted rape and 36 months for gross sexual imposition

following his guilty pleas. The alleged victim in this case is Mr. Wasilewski’s 11-year-old

autistic stepson.

        {¶2}      Mr. Wasilewski argues that (1) his guilty pleas were not knowingly,

intelligently, or voluntarily made because the trial court did not follow the requirements for
accepting a guilty plea pursuant to North Carolina v. Alford, 400 U.S. 25 (1970), commonly

known as an “Alford plea”; and (2) the record does not support the trial court’s statutory

findings under R.C. 2929.14(C)(4)(b) for imposing consecutive prison terms.

         {¶3}   After a careful review of the record and pertinent law, we find as follows:

         {¶4}   (1) The record demonstrates that Mr. Wasilewski did not proclaim

innocence at the plea hearing or move to withdraw his guilty pleas at any time. Therefore,

the trial court was not required to satisfy the requirements applicable to an Alford plea.

         {¶5}   (2) Mr. Wasilewski has failed to demonstrate by clear and convincing

evidence that the record does not support the trial court’s findings under R.C.

2929.14(C)(4)(b), i.e., that at least two of the multiple offenses were committed as part of

one or more courses of conduct, and the harm caused by two or more of the multiple

offenses was so great or unusual that no single prison term adequately reflects the

seriousness of the offender's conduct.

         {¶6}   Thus, we affirm the judgment of the Portage County Court of Common

Pleas.

                           Substantive and Procedural History

         {¶7}   In March 2018, the Portage County Sheriff’s Office responded to a report

from a social worker at Portage County Job & Family Services (“PCJFS”) of a child being

sexually abused at home. According to the victim, an 11-year-old autistic boy, Mr.

Wasilewski, his stepfather, forced him to engage in sexual activity that included fellatio

and anal intercourse.

         {¶8}   Following the sheriff office’s investigation, the Portage County Grand Jury

indicted Mr. Wasilewski on one count of rape, a felony of the first degree, in violation of

R.C. 2907.02(A)(1)(b) and (B) and R.C. 2971.02(B)(1) (count 1), one count of gross

                                               2
sexual imposition, a felony of the third degree, in violation of R.C. 2907.05(A)(4)(C)(2)

[sic] (count 2), and one count of sexual battery, a felony of the second degree, in violation

of R.C. 2907.03(A)(5) and (B) (count 3). Mr. Wasilewski initially pleaded not guilty to the

charges.

       {¶9}   Mr. Wasilewski subsequently withdrew his former pleas of not guilty and

entered oral and written pleas of guilty to attempted rape, a felony of the second degree,

in violation of R.C. 2923.02 and 2907.02 (amended count 1), and gross sexual imposition,

a felony of the third degree, in violation of R.C. 2907.05 (count 2). He also agreed to be

labeled a Tier III Sex Offender.

       {¶10} At a plea hearing, the trial court engaged in a colloquy with Mr. Wasilewski

pursuant to Crim.R. 11. The transcript indicates Mr. Wasilewski waived each of his

constitutional rights and entered pleas of guilty without further comment.

       {¶11} Following the colloquy, the trial court accepted Mr. Wasilewski’s pleas of

guilty, found him guilty, and dismissed count 3.     The trial court ordered a presentence

investigation and a sexual offender evaluation.

       {¶12} At the sentencing hearing, the transcript indicates the trial court and Mr.

Wasilewski had the following exchange prior to the trial court’s pronouncement of

sentence:

       {¶13} “[THE TRIAL COURT]: What you did to this child was horrific. How could

you do that? A child that by all accounts loved you more than anyone else. How could

you do this to him? I just want to know. I just want to know.

       {¶14} “[MR. WASILEWSKI]: I did not do this. This was – I took the plea so I

wouldn’t have to spend the rest of my life in jail for something I didn’t do.”




                                              3
       {¶15} The trial court sentenced Mr. Wasilewski to consecutive prison terms of

eight years for attempted rape (amended count 1) and 36 months for gross sexual

imposition (count 3), a $500 fine, and court costs. The trial court subsequently issued an

order and journal entry memorializing Mr. Wasilewski’s guilty pleas and sentence.

       {¶16} The trial court made statutory findings regarding consecutive prison terms

pursuant to R.C. 2929.14(C)(4) and (C)(4)(b) at the sentencing hearing and in its entry.

The trial court also specifically noted that the victim is a “child victim” who is “disabled”

and “autistic.”

       {¶17} Mr. Wasilewski appealed and presents the following two assignments of

error for our review:

       {¶18} “[1.] Donald’s plea was not knowing[ly], intelligently, or voluntarily made.

       {¶19} “[2.] Donald was sentenced contrary to law.”

                                        Alford Plea

       {¶20} In his first assignment of error, Mr. Wasilewski contends that his guilty pleas

were not knowingly, intelligently, or voluntarily made because the trial court did not comply

with the requirements for an Alford plea.

                                   Standard of Review

       {¶21} “When a defendant enters a plea in a criminal case, the plea must be made

knowingly, intelligently, and voluntarily.     Failure on any of those points renders

enforcement of the plea unconstitutional under both the United States Constitution and

the Ohio Constitution.” (Citations omitted.) State v. Engle, 74 Ohio St.3d 525, 527 (1996).

“In considering whether a guilty plea was entered knowingly, intelligently and voluntarily,

an appellate court examines the totality of the circumstances through a de novo review

of the record to ensure that the trial court complied with constitutional and procedural

                                             4
safeguards.” State v. Siler, 11th Dist. Ashtabula No. 2010-A-0025, 2011-Ohio-2326, ¶12,

quoting State v. Eckler, 4th Dist. Adams No. 09CA878, 2009-Ohio-7064, ¶48.

                                Alford Plea Requirements

       {¶22} “The plea of guilty is a complete admission of the defendant's guilt.” Crim.R.

11(B)(1). The Supreme Court of Ohio has held that “a defendant who has entered a guilty

plea without asserting actual innocence is presumed to understand that he has

completely admitted his guilt.” State v. Griggs, 103 Ohio St.3d 85, 2004-Ohio-4415, ¶19.

       {¶23} By contrast, “[a] plea entered pursuant to Alford is a plea that permits a

defendant to plead legal guilt, yet maintain his or her factual innocence.” State v. Bilicic,

11th Dist. Ashtabula No. 2017-A-0066, 2018-Ohio-5377, ¶7. Before accepting an Alford

plea, “[t]he trial judge must ascertain that notwithstanding the defendant's protestations

of innocence, he has made a rational calculation that it is in his best interest to accept the

plea bargain offered by the prosecutor.” Id., quoting State v. Padgett, 67 Ohio App.3d

332, 338 (2d Dist.1990).

                                          Analysis

       {¶24} Mr. Wasilewski contends that by expressing his innocence at the sentencing

hearing, he placed the trial court on notice that he was entering an Alford plea. Therefore,

he asserts that the trial court was required to follow the requirements regarding such a

plea. Mr. Wasilewski’s argument lacks merit.

       {¶25} As this has recognized, “[a]n Alford plea occurs when a defendant enters a

plea of guilty with a contemporaneous protestation of innocence.” (Emphasis added.)

State v. Hickman, 11th Dist. Portage No. 98-P-0024, 1999 WL 417984, *5 (June 18,

1999). “In order for there to be an Alford plea,” a defendant “must have claimed his




                                              5
innocence at the original plea hearing.” (Emphasis added.) Id.; See State v. Sterling,

11th Dist. Ashtabula No. 2002-A-0026, 2004-Ohio-526, ¶27.

       {¶26} Here, the record reflects that trial court fully complied with Crim.R. 11 prior

to accepting Mr. Wasilewski’s guilty pleas. The trial court held a hearing and engaged in

colloquy regarding Mr. Wasilewski’s understanding of the nature of the charges, the

potential penalties, the consequences of the plea agreement, and his constitutional rights.

Mr. Wasilewski stated that he understood the court’s explanations and advisements and

expressly waived his constitutional rights. He entered guilty pleas to two counts, and the

court found that Mr. Wasilewski made a knowing, intelligent, and voluntary decision to

plead guilty. The record is devoid of any protestations of innocence by Mr. Wasilewski

during the plea hearing.

       {¶27} Further, courts have held that “[w]hen a defendant makes a claim of

innocence after a guilty plea has been accepted, a trial court has no duty to inquire into a

defendant’s reasons for pleading guilty.”     State v. Reeves, 8th Dist. Cuyahoga No.

100560, 2014-Ohio-3497, ¶13; State v. Damron, 2d Dist. Champaign No. 2014-CA-15,

2015-Ohio-2057, ¶10; see State v. Darks, 10th Dist. Franklin No. 05-AP-982, et al., 2006-

Ohio-3144, ¶18; State v. Gales, 131 Ohio App.3d 56, 60 (7th Dist.1999). Instead, the

proper way to raise the issue is to move to withdraw the plea. Damron at ¶10. However,

a trial court is not required to inform a defendant about the existence of Crim.R. 32.1,

which allows the filing of a motion to withdraw a plea. Darks at ¶18; Gales at 60.

       {¶28} Here, Mr. Wasilewski made a claim of innocence at the sentencing hearing

prior to the trial court’s pronouncement of his sentences. Notably, he never moved to

withdraw his guilty pleas at any time.




                                             6
       {¶29} Accordingly, the trial court was not required to satisfy the requirements for

an Alford plea.

       {¶30} Mr. Wasilewski’s first assignment of error is without merit.

                                Consecutive Prison Terms

       {¶31} In his second assignment of error, Mr. Wasilewski challenges the trial

court’s imposition of consecutive prison terms. Specifically, Mr. Wasilewski contends that

the trial court’s statutory findings under R.C. 2929.14(C)(4)(b) are not supported by the

record.

                                    Standard of Review

       {¶32} The standard of review for the imposition of consecutive prison terms is

governed by R.C. 2953.08(G)(2). See State v. Gwynne, 158 Ohio St.3d 279, 2019-Ohio-

4761, ¶16. That provision states as follows:

       {¶33} “The court hearing an appeal under division (A), (B), or (C) of this section

shall review the record, including the findings underlying the sentence or modification

given by the sentencing court.

       {¶34} “The appellate court may increase, reduce, or otherwise modify a sentence

that is appealed under this section or may vacate the sentence and remand the matter to

the sentencing court for resentencing. The appellate court's standard of review is not

whether the sentencing court abused its discretion. The appellate court may take any

action authorized by this division if it clearly and convincingly finds either of the following:

       {¶35} “(a) That the record does not support the sentencing court's findings under

division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of section 2929.14, or

division (I) of section 2929.20 of the Revised Code, whichever, if any, is relevant;




                                               7
          {¶36} “(b) That the sentence is otherwise contrary to law.” R.C. 2953.08(G)(2)(a)-

(b).

          {¶37} Clear and convincing evidence is that measure or degree of proof which is

more than a mere “preponderance of the evidence,” but not to the extent of such certainty

as is required “beyond a reasonable doubt” in criminal cases, and which will produce in

the mind of the trier of facts a firm belief or conviction as to the facts sought to be

established. State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, ¶22, quoting Cross

v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the syllabus.

          {¶38} This court has recognized that the “clear and convincing standard” is “highly

“deferential, as it “is written in the negative. It does not say that the trial judge must have

clear and convincing evidence to support its findings. Instead, it is the court of appeals

that must clearly and convincingly find that the record does not support the court's

findings.” State v. Taeusch, 11th Dist. Lake No. 2016-L-047, 2017-Ohio-1105, ¶13,

quoting State v. Venes, 8th Dist. Cuyahoga No. 98682, 2013-Ohio-1891, ¶21.

                                     Statutory Findings

          {¶39} There is a statutory presumption in favor of concurrent sentences. State v.

Fowler, 11th Dist. Portage No. 2017-P-0046, 2018-Ohio-3110, ¶9. R.C. 2929.41(A)

provides, in pertinent part that “[e]xcept as provided in * * * division (C) of section 2929.14,

* * * a prison term, * * * or sentence of imprisonment shall be served concurrently with

any other prison term, * * * or sentence of imprisonment imposed by a court of this state

* * *.”

          {¶40} A trial court may order multiple prison terms for convictions of multiple

offenses to be served consecutively if the court finds that “consecutive service is

necessary to protect the public from future crime or to punish the offender and that

                                               8
consecutive sentences are not disproportionate to the seriousness of the offender's

conduct and to the danger the offender poses to the public * * *.” R.C. 2929.14(C)(4).

       {¶41} The trial court must also find that one of the following statutory factors

applies:

       {¶42} “(a) The offender committed one or more of the multiples offenses while the

offender was awaiting trial or sentencing, was under a sanction imposed pursuant to

section 2929.16, 2929.17, or 2929.18 of the Revised Code, or was under post-release

control for a prior offense.

       {¶43} “(b) At least two of the multiple offenses were committed as part of one or

more courses of conduct, and the harm caused by two or more of the multiple offenses

so committed was so great or unusual that no single prison term for any of the offenses

committed as part of any of the courses of conduct adequately reflects the seriousness

of the offender's conduct.

       {¶44} “(c) The offender's history of criminal conduct demonstrates that

consecutive sentences are necessary to protect the public from future crime by the

offender.” R.C. 2929.14(C)(4)(a)-(c).

       {¶45} “In order to impose consecutive terms of imprisonment, a trial court is

required to make the findings mandated by R.C. 2929.14(C)(4) at the sentencing hearing

and incorporate its findings into its sentencing entry * * *.” State v. Bonnell, 140 Ohio

St.3d 209, 2014-Ohio-3177, ¶37. Otherwise, the imposition of consecutive sentences is

contrary to law. See id.

       {¶46} Further, “the record must contain a basis upon which a reviewing court can

determine that the trial court made the findings required by R.C. 2929.14(C)(4) before it

imposed consecutive sentences.” Bonnell at ¶28. “[A]s long as the reviewing court can

                                           9
discern that the trial court engaged in the correct analysis and can determine that the

record contains evidence to support the findings, consecutive sentences should be

upheld.” Id. at ¶29.

                        Multiple Offenses; Course of Conduct

      {¶47} In this case, the trial court made statutory findings pursuant to R.C.

2929.12(C)(4) and (C)(4)(b).

      {¶48} Mr. Wasilewski first contends that the trial court’s statutory findings under

R.C. 2929.14(C)(4)(b) are not supported by the record because the allegations against

him involved “one incident.”

      {¶49} The statute does not require a finding of “multiple incidents” but that “at least

two of the multiple offenses were committed as part of one or more courses of conduct.”

(Emphasis added.)

      {¶50} Although this matter involved only one sexual encounter, Mr. Wasilewski

pleaded guilty to two separate offenses – attempted rape and gross sexual imposition.

He did not argue, nor did the trial court determine, that these offenses merged for

purposes of sentencing pursuant to R.C. 2941.25(A), which “prohibits multiple

punishments for the same offense” and “provides that there may be only one conviction

for allied offenses of similar import.” State v. Underwood, 124 Ohio St.3d 365, 2010-

Ohio-1, ¶23, 26. Therefore, the record demonstrates that there were “multiple offenses”

for purposes of R.C. 2929.14(C)(4)(b).

      {¶51} In addition, the Supreme Court has held in another setting that “in order to

find that two offenses constitute a single course of conduct,” the trial court “must * * *

discern some connection, common scheme, or some pattern or psychological thread that

ties [the offenses] together.” (Citation omitted.) State v. Sapp, 105 Ohio St.3d 104, 2004-

                                            10
Ohio-7008, syllabus. It may be established by a “factual link,” including “time, location,

murder weapon, or cause of death” or “similar motivation.” Id. at ¶52.

       {¶52} Here, the two offenses for which Mr. Wasilewski pleaded guilty consisted of

two distinct acts against the same victim which could not have occurred simultaneously.

See State v. Wati, 12th Dist. Butler No. CA2019-02-033, 2019-Ohio-4827, ¶11.

Therefore, the record also demonstrates that there were “one or more courses of conduct”

for purposes of R.C. 2929.14(C)(4)(b).

                                 Great or Unusual Harm

       {¶53} Mr. Wasilewski next argues that the trial court’s statutory findings under

R.C. 2929.14(C)(4)(b) are not supported by the record because “while the harm was

great, it was not so great or unusual to require consecutive sentences.”

       {¶54} In support, he cites the prosecutor’s statements at the sentencing hearing

indicating that during a Children’s Advocacy Center interview, the victim had drawn a

picture for Mr. Wasilewski and said he could not wait to give it to him.

       {¶55} We recognize that since Mr. Wasilewski pleaded guilty, the record contains

limited information about the facts of the case. Further, given the victim’s age and his

autism, it is questionable whether he was able to describe the effects that Mr.

Wasilewski’s actions had upon him. See State v. Peddicord, 3d Dist. Henry No. 7-13-12,

2014-Ohio-2849, ¶14.

       {¶56} Nonetheless, the presentence investigation report indicates that the victim

lived with his mother and Mr. Wasilewski, who is his stepfather. According to the victim,

Mr. Wasilewski forced him to engage in fellatio and anal intercourse despite his

protestations and physical pain. The report further indicates that the victim’s mother did

not believe the allegations. During the investigation, since she and Mr. Wasilewski did

                                            11
not have family or friends in the area and could not afford for Mr. Wasilewski to move out,

the victim was placed in the temporary custody of PCJFS and then in a foster home.

According to the prosecutor at the sentencing hearing, the victim’s biological father, who

resides in another state, eventually took custody of him.

       {¶57} Given these facts in the record, we cannot clearly and convincingly

conclude that the record does not contain evidence supporting the trial court’s findings.

The trial court was clearly in the better position to ascertain the effect of Mr. Wasilewski’s

offenses on the victim. See State v. Jones, 93 Ohio St.3d 391, 400 (2001).

       {¶58} Mr. Wasilewski’s second assignment of error is without merit.

       {¶59} For the foregoing reasons, the judgment of the Portage County Court of

Common Pleas is affirmed.



CYNTHIA WESTCOTT RICE, J.,

THOMAS R. WRIGHT, J.,

concur.




                                             12